PER CURIAM.
Ryan W. Sasse ("Sasse") appeals the judgment of the trial court following a jury trial in which he was convicted of one count of second-degree assault and an associated count of armed criminal action. On appeal, Sasse argues there was insufficient evidence presented to support his conviction of second-degree assault for repeatedly striking Victim with a metal pole, as alleged in the indictment and specified in the verdict director, because there was no evidence that Sasse hit Victim more *675than once. Sasse also argues the trial court erred in overruling his motion for judgment of acquittal as to his conviction of armed criminal action because the conviction was dependent upon the jury's finding of guilt on the charge of second-degree assault, which was not supported by sufficient evidence. We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2018).